Summary - MyCase                                                       Page 1 of 4
   USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 1 of 25

                        This is not the official court record. Official records of court proceedings may only be
                        obtained directly from the court maintaining a particular record.

 Bonnie J. Godfrey v. Speedway LLC
  Case Number                 71 C01-1910-CT-000385

  Court                       St. Joseph Circuit Court

  Type                        CT -Civil Tort

  Filed                       10/01 /2019

  Status                      10/01 /2019 ,Pending (active)


  Parties to the Case
  Defendant Speedway LLC
      Address                c/o CT Corporation System, Resident Agent
                             150 W. Market Street, Suite 800
                             Indianapolis, IN 46204
      Attorney               Thomas L Davis
                             #442349, Retained
                             FROST BROWN TODD LLC
                             201 North Illinois Street -Suite 1900
                             Indianapolis, IN 46204
                             317-237-3800(W)

  Plaintiff     Godfrey, Bonnie J,
      Address                4362 Carpet Street
                             Stevensville, MI 49127
      Attorney               James Paul Barth
                             #3395764, Retained
                             Pfeifer, Morgan & Stesiak
                             53600 North Ironwood Drive
                             South Bend, IN 46635
                             574-272-2870(W)


 Chronological Case Summary
  10/01/2019 Case Opened as a New Filing

  10/01/2019       Appearance Filed
               Plaintiff files Appearance
               For Party,           Godfrey,6onnie),
               File Stamp:          10/01/2019

  10/01/2019       Complaint/Equivalent Pleading Filed
               Plaintiff files Complaint for Damages
               Filed ey:            Godfrey, Bonnie J,
               File Stamp;          10/01/2019




https://public.courts.in.gov/mycase/                                                                               9/11/2020
Summary - MyCase                                                                                                 Page 2 of 4
    USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 2 of 25

  10/01/2019       Subpoena/Summons Filed
               Plaintiff files Summons directed to Defendant
               Filed By;            Godfrey, Bonnie J.
               File Stamp.          10/01/2019

  10/18/2079       Appearance Filed
               E-filing Appearance by Attorneys in Civil Case
               For Party;           Speedway LLC
               File Stamp:          10/18/2019

  10/18/2019       Motion for Enlargement of Time Filed
               Motion for Enlargement of Time
               Filed By:            Speedway LLC
               File Stamp:          10/18/2019

  10/18/2019       Order Granting Motion for Enlargement of Time
               Judicial Officer:    Broden, John
               Order Signed:        10/18/2019

  10/22/2019   Automated ENotice Issued to Parties
               Order Granting Motion for Enlargement of Time ---- 10/18/2019 : James Paul Barth;Thomas L Davis

  11/062019        Service Returned Served (E-Filing)
               Godfrey POS
               Filed By:            Godfrey, Bonnie J.
               File Stamp:          11/05/2019

  11/14/2019       Answer to a Complaint Filed
               Answer to Plaintiffs Complaint for Damages
               Filed By.            Speedway LLC
               File Stamp:          11/14/2019

  12/03/2019       Motion for Pretrial Conference Filed
               Motion for Pre-trial Conference
               File By:             Godfrey, Bonnie J.
               File Stamp:          12/03/2019

  12/05/2019       Order Granting Motion for Pretrial Conference
               Judicial Officer:    Broden, John
               Order Signed:        12/05/2019

  12/05/2019   Hearing Scheduling Activity
               Pretrial Conference scheduled for 02/20/2020 at 3:00 PM.

  12/06/2019   Automated ENotice Issued to Parties
               Order Granting Motion for Pretrial Conference -•-- 12/5/2019 ;James Paul Barth;Thomas L Davis

  o2i2oi2o2o Pretrial Conference
               Session;             02/20/2020 3:00 PM, Judicial Officer: Broden, John
               Result;              Commenced and concluded




https://public.courts.in.gov/mycase/                                                                             9/11/2020
Summary - MyCase                                                                                                              Page 3 of 4
    USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 3 of 25

  o2i2~i2ozo Hearing Journal Entry
                Plaintiff appears by counsel, James Barth, telephonically, Defendant appears by counsel, Thomas Davis, telephonically,
                Pretrial had. Cause ordered to mediation, mediation deadline June 30, 2020. Parties name Senior Judge Gene Duffin as
                mediator. Parties to complete discovery by October 30, 2020. Diapositive motions to be filed by July 15, 2020. Parties
                to exchange witness lists, exhibit lists and contentions by October 23, 2020. Pretrial order to be prepared by defense
                counsel and filed by November 13, 2020. All jury instructions, verdict forms and pretrial motions, including motions in
                limine, to be filed by December 4, 2020. Final pretrial conference set December 3, 2020 at 2:00 p.m., one hour allotted,
                Jury trial set, January 12, 2021 at 10.00 a.m., second setting, three days allotted, Attorney conference set 9:30 a.m. on
                first day of trial,
                Judicial Officer:    Broden, John
                Hearing Date;        02/20/2020

  oziz4izozo Hearing Scheduling Activity
                Attorney Conference scheduled for 01 /12/2021 at 9;30 AM.

  ozi24izo2o Hearing Scheduling Activity
                Final PreTrial Conference scheduled for 12/03/2020 at 2;00 PM.

  o2i24i2ozo Hearing Scheduling Activity
                Jury Trial scheduled for 01 /12/2021 at 10:00 AM.

  oziznizo2o Hearing Scheduling Activity
                Jury Trial scheduled for 01 /13/2021 at 9.00 AM.

  oziz4izozo Hearing Scheduling Activity
                Jury Trial scheduled for 01/14/2021 at 9:00 AM.

  oziz4i2o2o        Order Granting
                Pretrial
                Judicial Officer:    Broden, John
                Order Signed;        02/21/2020

  o2i25i2ozo Automated ENotice Issued to Parties
             Order Granting ---- 2/24/2020 ;James Paul Barth;Thomas L Davis

  12/03/2020 Final PreTrial Conference
             Session;         12/03/2020 2;00 PM, Judicial Officer; Broden, John

   01/12/2021 Attorney Conference
              Session:        01 /12/2021 9:30 AM, Judicial Officer; Broden, John

  01/12/2021 Jury Trial
             Session:                01 /12/2021 10.00 AM, Judicial Officer: Broden, John

   01/13/2021 ~uryTrial
              Session:               01 /13/2021 9:00 AM, Judicial Officer: Broden, John

   01/14/2021 Jury Triai
              Session:               01 /14/2021 9:00 AM, Judicial Officer: Broden, John

  Financial Information
  * Financial Balances reflected are current representations of transactions processed by the Clerk's Office. Please note that any
    balance due does not reflect interest that has accrued - if applicable -since the last payment. For questions/concerns regarding
    balances shown, please contact the Clerk's Office.




https://public.courts.in.gov/mycase/                                                                                           9/11 /2020
Summary - MyCase                                                                                                          Page 4 of 4
    USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 4 of 25

 Godfrey, Bonnie J.
 Plaintiff
             Balance Due (as ofo9i~~izozo>
             0,00

             Charge Summary
                                                      -                               --               -~--—
             Description                                                          Amount            Credit           Payment
             Court Costs and Filing Fees                                          157,00            0.00             157.00

             Transaction Summary
             Date              'Description                                       Amount
             10/01/2019        E Transaction Assessment                           157,00
             10/01/2019        ;Electronic Payment                                (157.00)



                          This is not the official court record. Official records of court proceedings may only be
                          obtained directly from the court maintaining a particular record.




https://public.courts.in.gov/mycase/                                                                                          9/11/2020
                                                                              Filed: 10/1/2019 3:49 F
                                                                                                  Cle
 USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20       page   5 of 25
                                                                           St. Joseph  County, Indiai




STATE OF 1ND~ANA          }          1N TAE ST, JOSEPH CIRCUIT/SUPERIOR COURT
                              SS:
COUNTY OF ST, JOSEPH )               CA'USE NO.: 71C01-1910-CT-000385

BONNIE J, GODFRE'Y',
4362 CARPE'' STREET
STEVENSVILLE, MICHIGAN 49127

            Plaintiff,

      v.

SPEEDWAY LLC,                               )
c/o CT CORPORATION   SYSTEM,  Resident Agent)
150 WEST MA.RI{.ET STREET, SUI'Z'E 800      )
INDIANAPOLIS, INDIANA 46204                 )

            Defendant.

                              APPEARANCE FORM CIVIL)

            Initiating Party { XX )
            Respandix~g Party ( )

1.    NAMES DR NAMES Ok' ~TZAL/R.ESPONDING PARTY OR PARTIES;

                                    BONNIE .Y. GODFREY

2.    ATTORNEY INFORMATION;

                             James P. Barth (33951-64)
                          PFErFER MORGAN & STESIAK
                            5360Q North Ixonwood Drive
                             South Bend, Indiana 46635
                             Telephone: (S74) 272-2870
                              Facsimile: (574) 271-4329
                           EMAIL: jbarth@piIawyers.com

3.    CASE TYPE; CT

C~    WILL ACCEk'T FAX SERVICE? YES ( ) NO (XX }

5,    ARE THERE REI.,A`~'ED CASES? YES ( ) NO { XX )
                                                                                                 Filed: 10/1/2019 3:49 F
                                                                                                                     Cle
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20                           page   6 of 25
                                                                                              St. Joseph  County, Indiai




STATE (aF INDIANA.    )                  ~T THE ST, JOSEPH CIRCY.JTT/SUPERIOR. COURT
                      } SS;                           71C01-1910-CT-000385
COUNTY OI' ST, JOSEPH }                  CAUSE NO.:

BONNIE J, GODFREY,
X362 CARPET S'Z'REET
STEVENSVILLE, MICHIGAN 49127

                Plaintiff,

        v.

SP~EDW.~.Y I.,~,C,                       )
c/o CT CORPORATION SYSTEM, Resident Agent)
~ SO WEST MA.RK~T STREET, SUITE 800      )
INDIANAPOLIS, INDIANA 46204              )

                Defendant,                               )

                                  COMPLAINT FOR DAMAGES

        Cannes pow tk~e Plaintiff, by couzlsel, and for her claim for relief, states the following:

        1,      Qn or about the 20th day of Janua~•y, 2019, the Plaintiff, was a business invitee on the

D~feildant's premises located at 6161 West Bxicl~ Road, South Bend, Indiana when she fell.

        2.      The Defendant tailed to maintain the prez~ises and/or warn the Plaintiff of a

dangerous and/or hazardous condition,

        3,      .A.s ~ direct and proximate result of the carelessness and negligence of the Defendant,

the Plaintiff sustained pexsonal injuries, the effects of which may be permanent and lasting; has

incurred hospital, doctor and medical expenses and may continue to incur hospital, doctor and

medical expenses in the future; has incu~xed fain and suf~ezing anal may continue to incur pain and

suffering z~~ the futiu~e, all of which damages a1•e in an amount yet uncex~fiazn.

        4.      As a fuz-ther direct and proximate result of the carelessness anal ~aegligence of the

defendant, the plai~ti~f has incur~•ed lost wages and may continue to incur Iast wages iaa the fixture.
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 7 of 25



        WH~REFOR~, P~aintif~'demands judgment against tk~e Defendant in an amount that will

reasonably compensate hex• fox• the injuries and damages sustained, for the costs o~ this action and

for all other just and pza~aer t~elief




                                                          es P. Bart~a (33951-~6)
                                                     Attorn~~ foi• Plaintiff
                                                     PFETFER MOR.GAN & STESIAK
                                                     53600 North Ironwood Drive
                                                     South Bend, iN 46635
                                                     'Z`elephone: (574) 2722870




                                                2
                                                                                                  Filed: 10/1/2019 3:49 F
                                                                                                                      Cle
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20
                                SUMMONS                                                      page   8 of 25
                                                                                               St. Joseph  County, Indiai


STATE OF 1NDIAN.A.              )               ST. JOSEPH CIRCUIT/SUPERIOR COURT
                                    SS:                    71C01-1910-CT-000385
COCINTY OT ST, JOSEPH )                         CAUSE NO.:

Pla~ntx~f -Names and Addresses
BONNIE J. GODFR~Y
4362 Carpet Stz~eet
Stevensville, Michigan 49 X 27

                    vs.

Defendant ~ Names and Addresses
SPEED WAY LLC
c/o CT GOR~'ORATION SYSTEM, Resident Agant
1.50 West Market Street, Suite 8Q4
rndianapolis, I~.dzana 4620

TO TTY .ABOVE-NAMED DEFENDANT OR DEFENDANTS:
        You have been sued by the pe~rsan(s) named "plaintiff' in the court stated above.
        ~T'he nat~u'e of tk~e suit against you is stated in the complaint which is attached to this
suzn~~ons. It also stags the demand which the ~lainti£~ has xnad~ and wants from you.
        You must answer the complaint in wz~iting, by you or your attorney, within twenty {2Q) days
camm.encin.g ~kae day a~~ter you receive .his summons, (you have twenty-three (23}days to answer if
this summons was received by mail), ar judgment will ba entered against you for what the plaizatiff
has demanded.
        If you have a claim for relief against the plai~atiff arising from the same transaction or
occunEnc~, you must assert it in your written answer.

CLARK'S ISSUANCE                                           .-C,~G~- ~       ~~- -•.,t_
                                                                                                G~,ERK
           10/1/2019                              BY     /s/ Anne Samolczyk
DATE
                                                                                              DEk'UTX

The fo~lowi~g manner of service is hereby desigzzated:
C I Registered Mail [XX] Certified Mail [ ] By Shexi~f as provided b~ law [ ]Other, as follows:

Certified Mail, I.2.eturn Receipfi Requested, No.
(If by mail, stamped addressed envela~ae with z~e~.un r eceipt attached to be fiunished by the attorney.)

ATTORNEY FC7R PLA~N'~IFF                        53600 North T~onwood Dzzve, Soutk~ Bend, IN 46635
James P. Barth x,3951-b4~                                               ~~5741272-2870
PFEIF~R, MORGAN & STESIAK

          ~,~Q~ ~   ~{1VOWLEDGEMENT OF SERVICE QF SUMMONS
     ~
     ~,      py o ~    ve summons and a copy of the complaint attached the~~eto was received by
                                                                                                     this

     —~9~..~~___              ~ 20_.

                                                                               Signature of Defendant
           JA~rti~ w. n5 h
                                            RETTJRN OF SUMMONS
        USDC IN/ND case 3:20-cv-00763-RLM-MGG                  document 1-1 filed 09/11/20 page 9 of 25
                                               Certificate o~ MaiXxng
        I hexeby ce~~tify that on the       day of                                   , 20      , Y mailed a co~ay o~thxs
Surrunons and a copy of the Complaint to each of the de~endant(s)
                .~~                                               b~ (registered or certified) mail requesting a return
receipt sign~ci by the addressee only addz•essed to each of said defendant{s)
                  T~ at fihe ~ddX•ess(s) furnished by the plain.ti~~


DATE                             , 20                                  BY
                                                                                                             DEPUTY
                              RETU~2N OF SERVICES 4F SUMNZUNS BY MAIL
        I hereby certify that sezvice of Summons with return receipt requested was a~x~aiXed ova t ae           day of
              _~~~             , 20       ,and that a copy of :return receipt was received on the               day of
                __., 2Q__i, which copy is attached herewith,

                                                                                                               CLERK
DATE                             , 20_                                 BX
                                                                                                             DE~'UTX
                 CERTIFICATE OF CLEF OF SUMMONS NOT ACCEPTED BY MAIL
        I hereby certify that on the       day of                                   , 20       , I mailed a copy of
this Susiuz~ons and a copy of tie Complaint to the defendants}
                                                                                         by (registered or cet~tified}
mail and the same was returned without acceptance this         day of                               , 20~, and
Y did deliver said Summons and a copy of Complaint    to the Sheriff o£ St. Joseph County, Indiana.


                                                                                                               CLERK
DATE                               20                                  BY
                                                                                                             DEPUTY
                       ~TUI~N BY SHERIFF OR OTHER PERSON OF SUMMONS
        Y hereby certify that Z have served the within Summons;
        1. ~3y delivering oil the         day of                , 20 , a copy of Summons and a copy
of the Complaint to each a~ the   following  defendants:

       2. By leaving an the         T day o~                               , 20       ,far each of the within named
defendants;

       3,                                                                    and by mailx~ng a copy of the Summons
without the Complaint to
                                                 at
the last lcrzawn address of defendant(s),
         4. This Suu~tnons came to hand this ~ day off'                                   , 20
         The within named
                                                                                                  was not found in my
bailiwick this         day of.                             20

MILEAGE          $
FEES             $
TOTAL            $                                                                                           SHERT~'F

                                                                                                             L7EPUTY
                                                                                          Filed: 10118/2019 12:40 F
                                                                                             St. Joseph Circuit Coy
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20                      page   10 of County,
                                                                                         St. Joseph  25 Indiai


                      IN THE ST. JOSEPH COUNTY CIRCUIT COURT
                                   STATE 4F INDIANA


 BONNIE J. GODFREY,                                     CAUSE NO. 71 CO 1 -1910-CT-000385

                        Plaintiff,

        v.

 SPEEDWAY LLC,

                        Defendant.

              E-FILING APPEARANCE BY ATTORNEYS IN CIVIL CASE

This Appearance Form must be filed on behalf of every party in a civil case.

   1. The party on whose behalf this form is being filed is:

       Initiating _             Responding X          Intervening        ;and

       the undersigned attorney and all attorneys listed on this form now appear in this case for
       the following parties:

                Name of Party:         Defendant Speedway LLC

   2. Attorney information for service as required by Trial Rule 5(B)(2):

        Name:         Thomas L. Davis                               Attorney Number:       #4423-49
                      FROST BROWN TODD LLC                          Phone:                 (317) 237-3800
        Address:      20l North Illinois Street, Suite 1900         FAX:                   (317) 237-3900
                      P.O. Box 44961                                Email:                 tdavis@tbtlaw.com
                      Indianapolis, IN 46244-0961

IMPURT~NT: Each attorney specified on this appearance:

       (a)      certifies that the contact information listed for him/her on the Indiana Supreme
                Court Roll of Attorneys is current and accurate as of the date of this
                Appearance;
       (b)      acknowledges that all orders, opinions, and notices from the court in this
                matter that are served under Trial Rule 86(G) will be sent to the attorney at
                the email addresses) specified by the attorney on the Roll of Attorneys
                regardless of the contact information listed above for the attorney; and
       (c)      understands that he/she is solely responsible for keeping his/her Roll of
                Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                2(A).
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 11 of 25



   3. This is a CT case type as defined in administrative Rule 8(B)(3).

   4. This case involves child support issues. Yes          No X

   5. This case involves a protection from abuse order, a workplace violence restraining order,
      or a no —contact order. Yes        No X

   6. Tl1is case involves a petition for involuntary commitment. Yes          No X

   7. There are related cases: Yes        No X

   8. f~dditioual information required by local rule: None

   9. There are other party members: Yes             No X

   10. This form has been served on all other parties and Certificate of Service is attached:

      Yes X No __

                                             Respectfully submitted,

                                             /s/ Thomas L. Davis
                                             Thomas L. Davis, #4423-49
                                             Frost Brown Todd LLC
                                             201 N. Illinois Street
                                             Suite 1900, P.O. Box 44961
                                             Indianapolis, IN 46244-0961
                                             T: (317) 237-3800
                                             F: (317) 237-3900
                                             tdavis@fbtlaw.com

                                             Attorneysfor Defendant Speedway LLC




                                                 2
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 12 of 25


                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of October, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to the following parties by operation ofthe Court's

electronic filing system. Parties may access this filing through the Court's system:

James P, Barth
Pfeifer Morgan & Stesiak
53600 North Ironwood Drive
South Bend, ]N 46635
Email: jbarth@pilawyers.com

                                                      /s/Thomas L. Davis
                                                      Thomas L. Davis




FROST BROWN TODD LLC
201 Nort11 Illinois Street, Suite 1900
P.O. Box 449E 1
Indianapolis, IN 46244-0961
Phone: (317) 237-3800
Fax: (317) 237-3900
tdavis@fibtlaw.com




O126183.0725R8R 4RIR-835i.6S54v1
                                                                                         Filed: 10/18/2019 2:59 F
                                                                                           St. Joseph Circuit Coi
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20                    page   13 of County,
                                                                                        St. Joseph  25 Indiai


                    IN THE ST. JOSEPH COUNTY CIRCUIT COURT
                                 STATE OF INDIANA


BONNIE J. GODFREY,                                     CAUSE NO. 71CO1-1910-CT-000385

                      Plaintiff,

        v.

SPEEDWAY LLC,

                      Defendant.

                        MOTION FOR ENLARGEMENT OF TIME

        Defendant Speedway LLC, by counsel, respectfitlly requests an enlargement of time,

pursuant to Indiana Trial Rttle 6(B)(1) to respond to plaintiff's Complaint. In support of this

motion, defendant states:

        1.    Speedway was properly served by certified mail on October 8, 2019, making

defendant's deadline to move or plead October 31, 2019

        2.    Counsel for defendant does not have sufficient information to move or plead and

will be out of the country until November 1, 2019.

        3.     An additional thirty (30) days from October 31, 2019, to move or plead, is

respectfully requested, making defendant's responsive pleading due on or before December 2,

2019.

        4.    This is counsel for defendant's first request for an enlargement to move or plead.
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 14 of 25


          WHEREFORE, defendant Speedway LLC, by counsel, respectfully requests an

enlargement of time to and including December 2, 2019, in which to file an answer and/or

respond. to plaintiff's Complaint, and fog• all other just and proper relief.

                                                  Respectfully submitted,

                                                  FROST BROWN TODD LLC


                                                 /s/Thomas L. Davis
                                                 Thomas L. Davis, #4423-49
                                                 Attorneys for Defendant Speedway LLC

                                    CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of October, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to the following parties by operation of the

Court's electronic filing system. Parties may access this filing through the Court's system:

James P. Barth
Pfeifer Moran & Stesiak
53600 North Ironwood Drive
South Bend, IN 46635
Email: jbarth@pilawyers.com

                                                        /s/Thomas L. Davis
                                                        Thomas L. Davis

FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
P.O. Box 44961
Indianapolis, IN 46244-0961
Phone: (317) 237-3800
Fax: (317) 237-3900
tdavis~c~fbtlaw.cam
01261 R3.0725RR8 4R 19-2292-3690v




                                                   2
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 15 of 25


                    IN THE ST. JOSEPH COUNTY CIRCUIT COURT
                                 STATE OF INDIANA


BONNIE J. UODFREY,                                     CAUSE NO. 71C01-1910-CT-000385

                      Plaintiff,                   ~             FILED
       v.                                          ~ October 18, 2019
                                                  S)T. JOSEPH CIRCUIT &SUPERIOR COURT
                                                                                      JB
SPEEDWAY LLC,

                      Defendant.

            ORDER GRANTING MOTION FOR ENLARGEMENT OF TIME

       Defendant Speedway LLC, by counsel, having filed his Motion for Enlargement of Time,

and the Court having examined said motion and being duly advised in the premises, hereby

GRANTS the same.

       IT IS, TI-IEREFORE, ORDERED, ADJUDGED AND DECREED by the Court that

defendant has up to and including December 2, 2019, to respond to plaintiff's Complaint

       DAr1~ID:       October 18, 2019                                           ~;oSEv~~~~N~
                                                                                   SEAL
                                                                                    ~ND"M1P~


                                             JUDGE, St. Joseph Circuit Court            ~'




Distribution List Attached.
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 16 of 25


Distribution to.

James A. Barth
PFEIFER MORGAN & STESIAK
Email: jbarth~pilawyers.com

Thomas L. Davis
FROST BROWN TODD LLC
Email: tdavis@fbtlaw.com


Q1261R3.0725R~SR 4822-5768-IR34vl




                                     2
                                                                                                                                                                   Filed: 111512019 5:02 F
                                                                                                                                                                   St. Joseph Circuit Coi
                         USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20                                                                   page    17 ofCounty,
                                                                                                                                                                St. Joseph     25 Indiai
                                                                                                                                                                 Filed: '(Q(112019 3:49 pM
                                                                                                                                                                                      Clerk
                                                                                      S~J~~~Ns                                                                St. Joseph County, Indiana


                             STA'I'D OF INDIANA                     )                        ST. JO~E~'H ClRCUiT~R COURT
                                                                         SS:                                          71C01-19'I O-CT-000385
                             COUNTY 0):~ S'~', JOSLI'I-~ )                                   C.A.USE NO.:

                             ~'Zaiz~tzf~'~ Names ~.nd addresses
                             ~oNNrL .r. c~oz~~~ru~;x
                            4362 C:a.t•~~et StzEet
                            Stevensville, M.iclaigat~ 4927

                                                   vs.

                            Ac~euciax~l~ ~ Names and Addresses
                            ~PEET)W~~' L,LC
                            c/o CT CORP0~ITTON SXSTEM, Resident Agent
                            X50 West Maz~lcet Strc;et, Suite 800
                            India~~a~ca]is, Indiana 4G20~


                                                                  a, •                       .1.,.                                  court stated above.
:ompleto items 1, 2, and 3.                                     A. signature                                                        z1t W~11C11 1S attaC~lOd ~0 ~lls
Tint your name and address on the reverse                      ~                                                   ❑ ag0nt          { waxzts from. you.
.o that we-can return the card to you.                                                -                          D Addressee
attach this card to the back of tf e mai pi ce                  B. Received by (Printed Name)                C, Date of`peiivery Z11E~, Wlt~Lli~ tD4'~~~ ~~Q~ t~S~+S
~r~n the front if spaco permits_~~~~~~,                                                                                             yRtl~re~ (23) days to answer if
r ide Addressed to:                                            U. Is delivery address different from item 7 7 ❑Yes                  ~ you ~n1 yrl~at the plaizatiff
                                                                  If YES, enter delivery address below;       ❑ No

~~~
 ~~
    '                          ~3    ~       ~~~~             (~„`~ ~:~~~~                                                          ~'0]Tl ~l.E S~.tr18 t~ari5aCf10Tt OT

                                                 ~r           ~'~'~~

!IIII~Il~II1 I~il l l l l l~l l l~11! I~I~
  9590 9402 3770 8032 3424 65
                                                             3. Service Type
                                                             D Adult Sipneture
                                                             G Adult Slc~nature RestricCed Delivery
                                                                 ertifiod Mall@
                                                                                                        Q Priority M~rii Expresso
                                                                                                        GI Registered MaIITM
                                                                                                                                    {~
                                                                                                        ❑ Re Istered Mail Restricted )~~zYk
                                                                                                           De~very
                                                                                                                                                  --         CLERK
                                                             q Certified Mall Aastricted Delivery       ❑Return Receipt for
                                                               Galled on Delivery                          Merchandise                                     DEPUfiX
 ~r„io ni~,.nh4r     Tranefor from   o~uvt~~ rah~n           ❑Collect on Delivery Restricted Delivery   d 6lgnature Confirmationr"'
                                                                           ell                          O Signature Confirmation
     7 Q Z 7 O 1, 9 Q p 0 IJ Q 1, 9 8 7 8 7 f7 7                           all Restricted Delivery.        Restricted Delivery
                                            ...~.,            .~,e,_~~1
 JI't1'I X511, JUIy 2015 PSN 7530 02-000-9D53                                                       Domestic Return Receipt )St jaW ~ ~ 0181', aS ~Q~OWS:
            p,                - -   -_    -

                                                                                     tBC~ ~Q.
      .                        ,~        ~   ~ ~         ~                           nth retuax~ zeceipt attached to be furnished by the attorney.

                                                                                           53b00 North T~~anwoad I~~ive, South Bezad, IN 46635
                                                                                                                               (574 2~2-2870_

 ❑(ieNrn R~7eipf (hartlCop~,
   Return ~lcalpt (ataaropi
   Cntlifietl'M611 Re~tricleU ~,                                                   ANT OF SE~Z~'CE OF SUNIlV~QNS
    paorc ~~;,eiuro Hogmmu
                                                                                   3 a copy of the complaint attached ~ex•eto was received by
                                                                                                                                                                  ~~



                                                                                                                                          Signature ofDefendant
                                                                                          Filed: 11114/2019 3:36 F
                                                                                           St. Joseph Circuit Coy
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20                    page
                                                                                        St. 18  of 25
                                                                                            Joseph  County, Indiai




                     IN THE ST. JOSEPH COUNTY CIRCUIT COURT
                                  STATE OF INDIANA


BONNIE J. GODFREY,                                        CAUSE NO. 71C01-1910-CT-000385

                       Plaintiff,



SPEF,DWAY LLC,

                       Defendant.

               ANSWER TO PLAINTIFF'S COMPLAINT I~'OR DAMAGES

       Comes now the defendant Speedway LLC, by counsel, and for its Answer to plaintiffs

Complaint for Damages, states:

       1.      Defendant is without knowledge or information sufficient to form a belief as to

the truth of the material allegations contained in rhetorical paragraph 1.

       2.      Defendant denies the material allegations contained in rhetorical paragraph 2.

       3.      Defendant denies the material allegations contained in rhetorical paragraph 3.

       4,      Defendant denies the material allegations contained in rhetorical paragraph 4.

        WHF,REFORE, defendant prays that plaintiff take nothing by way of her Complaint for

Damages, for judgment in its favor and against plaintiff, for costs and for all other just and

proper relief in the premises.

                                                 Respectfully submitted,

                                                 FROST BROWN TODD LLC

                                                 By: /.s/Thomas L. Davis
                                                     Thomas L. Davis, #4423-49
                                                     Attorneys for Defendant
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 19 of 25


                                  AFI'IRMATIVE DEFENSES

        1.     The fault of plaintiff Bonnie J. Godfrey caused or contributed to cause the incident

in question and resulting damages.

       2.      Defendant reserves the right to assert additional affirmative defenses disclosed

during discovery.

       WHEREFORE, defendant prays that plaintiff take nothing by way of her Complaint for

Damages, for' judgment in its favor and against plaintiff, for costs and for all other just and

proper relief in the premises.

                                                Respectfully submitted,

                                                FROST BROWN TODD LLC

                                                By: /s/ Thomas L. Davis
                                                    Thomas L. Davis, #4423-49
                                                    Attorneys for Defendant


                                 REQUEST FOR JURY TRIAL

       Comes now defendant, by counsel, and requests trial by jury in this matter,

                                                Respectfully submitted,

                                                FROST BROWN TODD LLC



                                                By: /s/ Thomas L. Davzs
                                                    Thomas L. Davis, #4423-49
                                                    Attorneys for Defendant




                                                2
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 20 of 25


                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 14th day of November, 2019, a copy of the foregoing was

filed electronically. Notice of this filing will be sent to the following parties by operation of the

Court's electronic filing system. Parties may access this filing through the Court's system.:

James P. Barth
Pfeifer Morgan & Stesiak
Email: jbarth@pilawyers.com




                                                      /s/ Thomas L. Davis
                                                      Thomas L. Davis

FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
P.O. Bax 44961
Indianapolis, IN 46244-0961
Fhone: (317) 237-3800
Fax: (317) 237-3900
tdavis@fbtlaw.com


4843-81'32-4300v 1




                                                 ~j
                                                                                          Filed: 12/3/2019 3:30 F
                                                                                          St. Joseph Circuit Coy
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20                   page   21 of County,
                                                                                       St. Joseph  25 Indiai



STATE OF INDIANA             )          IN THE ST. JOSEPH CIRCUIT COURT
                                  SS:
COUNTY OF ST. JOSEPH )                  CAUSE NO.: 71C01-1910-CT-00385

BONNIE J, GODFREY,
4362 CARPET STREET
STEVENSVILLE, MICHIGAN 49127

              Plaintiff,

       ►~~

SPEEDWAY LLC,                            )
c/o CT CORPORATION SYSTEM, Resident Agent)
150 WEST MARKET STREET, SUITE 800        )
INDIANAPOLIS, TNDTANA 46204

                Defendant.                         )


              MOTION FOR REQUEST FOR PRE-TRIAL CONFERENCE

       COMES NOW, the plaintiff, Bonnie J. Godfrey, by counsel, James P, Barth, Esq., of the

law firm Pfeifer, Morgan, & Stesiak, and hereby requests apre-trial conference with the Court in

order to address case management plan issues and trial readiness issues pursuant to Rule 16 of

the indi~na Rules of Procedure.

       WHEREFORE, Plaintiff respectfully request this Court schedule apre-trial conference to

establish a case management plan.


                                                 Respectfully Submitted,


                                                 /s/ James P. Barth
                                                 James P. Barth (33951-64)
                                                 Attorney for Plaintiff
                                                 PFEIFER MORGAN & STESIAK
                                                 53600 North Ironwood Drive
                                                 South Bend, Indiana 46635
                                                 Telephone: (574) 272-2870
                                                 E-mail: jbarth@pilawyers.com
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 22 of 25




                                CERTIFICATE OF SERVICE

         T hereby certify that on December 3, 2019, a copy of the foregoing Motion for Request
for Pre-Trircl Cn~zference was filed electronically. Notice of this filing will be sent to the
 following party by operation of the Court's electronic ding system. Parties may access this
filing through the Court's system.

       Thomas L. Davis, Esq.
       FROST BROWN TODD, LLC
       201 N. Illinois Street, Suite 1900
       P.O. Box 44961
       Indianapolis, IN 46244-0961



                                                 /s/ Ramona V. Bracker
                                                 Ramona V. Bracker
                                                 Paralegal to Attorney James P. Bartle
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 23 of 25




sTaTr or iNDtaNa              )         IN THE ST. JOSEPH CIRCUIT COURT
                                  SS:
COUNTY OF ST. JOSEPI3 )                 CAUSE NO.: 71 CO 1-1910-CT-00385

BONNII? J. GODFREY,
4362 CARPET STREET
STEV~,NSViLLE, MiC'HIGAN 49127

               Plaintiff,                                                       FILED
                                                                 December 5, 2019
                                                              ST. JOSEPH CIRCUIT &SUPERIOR COURT
                                                                                                  NR
SPEEDWAY LLC,                            )
c/o CT CORPORATION SYSTEM, Resident Agent)
150 WLST MARKE'C STREET, SUITE 800       )
INDIANAPOLIS, INDIANA 46204              )

                 Defendant.                          )

                                            t    1


       The Court, having examined Plaintiffs Motion for Request for Pre-Trial Conference,

and being duly advised in tl~e premises, now approves and grants the same.

       I'C IS THEREFORE ORDERED that the Motion for Request for Pre-Trial Conference is

GRANTF?I). The Pre-Trial Conference is now scheduled for February 20, 2020 ,                 at
              Parties may appear telephonically. Plaintiff shall initiate and connect parties.
  3 :OO~.m._
  Parties shall contact the Court at 574-235-9551 and follow prompts 1 and 3.

       SO ORDERED this        5th       day of   December        , 2019.




                                                     Hon. John E. Broden
                                                     St. Joseph Circuit Court
DISTR[I3UTION TO:
James 1'. Barth, Esq.
Thoil~as L. Davis, Esq.


                                                                                        NR
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 24 of 25


STATE OF INDIANA            )                          IN THE ST. JOSEPH CIRCUIT COURT
                                SS:
COUNTY OF ST. JOSEPH        )                          CAUSE N0. 71C01-1910-CT-385


BONNIE J. GODFREY,
                                                        FILED
               Plaintiff,                  February 21, 2020
                                        ST. JOSEPH CIRCUIT &SUPERIOR COURT
VS.                                                                          JB


SPEEDWAY, LLC,
                   Defendant

                                               ORDER

         Plaintiff appears by counsel, James Barth, telephonically. Defendant appears by
counsel, Thomas Davis, telephonically. Pretrial conference held.

         Cause ordered to mediation. Each party or agent (including insurance adjuster) with full

authority to settle is ordered to be present. Mediation deadline is June 30, 2020.

         Parties name Senior Judge Gene Duffin as mediator.
         Parties to complete discovery by October 30, 2020.

         Diapositive motions to be filed by July 15, 2020.

         Parties shall exchange lists of witnesses, contentions and exhibits by October 23, 2020.
Pretria► order to be prepared by counsel for the Defendant. Pretrial order shall include proper

names of witnesses, contentions, and list of exhibits and must be filed by November 13, 2020.
Any witness not specifically listed by name in the pretrial order may be barred from testifying at

trial.

         All contested preliminary and final jury instructions, verdict forms, any pretrial motions,

including motions in limine shall be filed by December 4, 2020. All proposed jury instructions,
preliminary or final, agreed or contested, shall include the IMCJI number and shall be E-filed

pursuant to the Indiana Trial Rules. In addition thereto, all proposed jury instructions shall also

be submitted to chambers in electronic Word format, either on disc or via email to
NRodri~uez@sicindiana.com.
USDC IN/ND case 3:20-cv-00763-RLM-MGG document 1-1 filed 09/11/20 page 25 of 25


        Final pretrial conference set for December 3, 2020 at 2:00 p.m., one hour allotted.

Parties shall report readiness for trial and be prepared to present argument on any pretrial
motions including any motions in limine. Counsel shall appear in person at the final pretrial

conference.
        Cause is set for a jury trial on January 12, 2021 at 10:00 A.M. as a second setting; three

days allotted. Attorney conference set for 9:30 a.m. on trial date. Jury to be summoned to
appear at 10:00 A.M, on trial date.

        Jury will be summoned two weeks prior to trial date. Parties may contact chambers to

request juror list,
                                                                                          ~c,~,PH
        SO ORDERED on the date filemarked hereon.                                         ~~.


                                              John E. Broden, Judge                             SEAL
                                              St. Joseph Circuit Court

Distribution:
                                                                                                     JK
James Barth, Esq.
Thomas Davis, Esq.
